Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims field 6/6/22 are acknowledged; claims 27-46 are currently pending.
Claim Objections
Applicant is again requested to follow proper procedure for the amendments to the claims.  The amendments should be in a form that offers no confusion.  Applicant has again filed claims with elements simultaneously struck out and underlined (see, for example, claim 27, line 14), rendering it unclear if the element is to be included or not.  Applicant is directed to MPEP 714 for further guidance.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 27-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 6278937) in view of Borseth (US 6485343).
CLAIM 27:  Ishida discloses a dynamic positioning system of a vessel (10) having a riser (16) extending towards seabed.  The system comprises a controller (20) for controlling the dynamic positioning system; at least one position sensor (18) configured to determining the position of the vessel; and at least one control sensor (riser angle signals, see col. 4, line 56 – col. 5, line 50) configured to monitor a property of at least part of the riser (the angle).  The controller is configured for receiving an input from the at least one position sensor, receiving an input from the at least one control sensor (see Fig. 1), determining, based on the input received from the position sensor, a position of the vessel relative to a target position (see col. 4, lines 40-55 discussing rig position estimating); providing control of the propulsion system, based on the determined position of the vessel relative to a target position (propulsion system 12, see col. 4, lines 15-39); determining, based on the input received from the at least one control sensor, whether the monitored riser property is within a predetermined operational range (see col. 5, lines 8-30).
Ishida fails to disclose wherein the dynamic positioning system is configured to operate in: (a) a normal mode, and (b) a power saving mode by applying an operational power characteristic with reduced power demand of a propulsion system of the vessel and entering the power saving mode when the monitored riser property is within the predetermined operational range by adjusting control of a propulsion system based on the determined position of the vessel and the monitored property of at least part of the riser.
Borseth discloses a dynamic positioning system for a vessel (200).
Borseth discloses the dynamic positioning system is configured to operate in: (a) a normal mode (using main propeller 251), and (b) a power saving mode by applying an operational power characteristic with reduced power demand of a propulsion system of the vessel (using thruster 151; see col. 4, line 58 – col. 5, line 11 discussing reduced power requirement).  Borseth discloses entering the power saving mode when the monitored riser property is within the predetermined operational range by adjusting control of a propulsion system based on the determined position of the vessel and the monitored property (Borseth using alternative sensors 177 for positioning).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Ishida to utilize the two modes as described in Borseth as a combination of known prior art elements.  The two modes enable Borseth to conserve power and the same benefit would occur in the combination of the elements.  One of ordinary skill in the art would have a reasonable expectation of success to save power while attempting to maintain the position over the riser of Ishida.
CLAIM 28:  The power characteristic is based on the position of the vessel relative to the target position (see Ishida discussing “deviation”).
CLAIM 29:  Ishida discloses adjusting control of the propulsion system when the property of at least part of the riser is within an associated threshold or operational range (see col. 5, lines 32-50).
CLAIM 30:  Borseth discloses adjusting control of the propulsion system by selectively limiting the operational power characteristic of the propulsion system if the power demanded by the propulsion system is above a power threshold (see Borseth discussing reducing power to save costs and increase safety).
CLAIM 31:  Control of the propulsion system is adjusted by limiting the operational power characteristic of the propulsion system determined based on the position of the vessel relative to the target position when the property of the riser determined by the controller is within an associated threshold (see claim 29) or operational limit and when the power demanded by the propulsion system is above a power threshold (see claim 30).
CLAIM 32:  Monitoring the property of at least part of the riser extending from the vessel comprises monitoring of an angle (riser angle signals).
CLAIM 33:  The property of the riser is measured by a plurality of control sensors comprising at least two control sensors that are duplicates of each other and the controller is configured to adjust the control of the propulsion system on the basis of signals from the at least two control sensors (Ishida discloses a plurality of sensors).
CLAIM 34:  When the property of the riser is out with-a threshold or operational range, then the controller controls the propulsion system according to the difference between the determined position of the vessel and the target position without the adjustment or limiting of the propulsion system (see Ishida’s discussion of deviation).
CLAIM 35:  The adjustment to the control of the propulsion system is time dependent (see Ishida col. 6, lines 1-28).
CLAIM 36:  The power characteristic comprises a power demanded or a rate of increase in power demanded by the propulsion system (see Borseth discussing changing power to propulsion systems).
CLAIM 37:  The Ishida-Borseth combination fails to disclose disconnecting the riser.
Examiner takes official notice that disconnection of the riser is well known in the art as a safety measure.
It would be obvious to one of ordinary skill in the art to disconnect the riser if the monitored proper of the riser exceeds a disconnection threshold as a commonly undertaken safety measure and the system of Ishida would monitor the angles and supply the required information when riser was at an unsafe angle.
CLAIM 38:  The position of the vessel is partially determined using tension in a taut line (see Ishida, col. 1, lines 34-54; the use of the known methods would be included as redundant features).
CLAIM 39:  A drive off prevention controller is configured to modify the control (see col. 6, line 53 –col. 7, line 4).
CLAIM 40:  The controller is configured to increase the associated threshold or operational range when the vessel current increases or is above a current threshold (see Borseth switching propulsion systems).
CLAIM 41:  The controller comprises a drive-off prevention controller configured to override or modify the control of the dynamic positioning system by a dynamic positioning system controller (by operator override).
CLAIM 42:  The actions are inherent to the controllers of claims 39 and 41.
CLAIM 43:  This method is inherent to the above structure.
CLAIM 44:  The Ishida-Borseth combination discloses a vessel operated as described in claim 27.
CLAIM 45:  The operational power characteristic with reduced power demand of the propulsion system comprises limiting power demand of the propulsion system (see Borseth switching to thrusters).
CLAIM 46:  The operational power characteristic with reduced power demand of the propulsion system comprises limiting power consumption of the propulsion system (see Borseth switching to thrusters.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 6/6/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679